FILED
                                                          United States Court of Appeals
                                                                  Tenth Circuit

                                                                   July 5, 2016
                      UNITED STATES COURT OF APPEALS
                                                   Elisabeth A. Shumaker
                                                                  Clerk of Court
                                     TENTH CIRCUIT


 PHILLIP C. ELLIS; HEIDI B. ELLIS,

          Plaintiffs - Appellants,

 v.
                                                       No. 16-4031
                                               (D.C. No. 2:15-CV-00212-TS)
 RICHARD LEMONS, M.D.;
                                                         (D. Utah)
 CHELSEA GRIFFIN; EMILY HELM,

          Defendants - Appellees.


                              ORDER AND JUDGMENT *


Before GORSUCH, BALDOCK, and McHUGH, Circuit Judges.


      After Heidi and Phillip Ellis’s son was diagnosed with leukemia by a Utah

hospital, doctors grew concerned that the Ellises would not comply with

necessary medical treatment and they contacted the Utah Division of Child and

Family Services. Eventually, the state sought and won a protective order in state

court. Before the proceeding could conclude, however, the parties agreed to its



      *
         After examining the briefs and appellate record, this panel has
determined unanimously that oral argument would not materially assist in the
determination of this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G).
The case is therefore ordered submitted without oral argument. This order is not
binding precedent except under the doctrines of law of the case, res judicata and
collateral estoppel. It may be cited, however, for its persuasive value consistent
with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
dismissal after the Ellises promised to continue their son’s treatment. But the

deal didn’t last. Soon the Ellises not only discontinued treatment, they filed this

§ 1983 suit in federal court against a doctor and state employees. In response and

days later, Utah initiated a new proceeding in state court to remove the Ellises’

son from their care.

      When it came time to rule on the federal suit, the district court held that,

under Younger v. Harris, 401 U.S. 37 (1971), it had to abstain from hearing the

Ellises’ request for an injunction given the presence of so closely related ongoing

state court proceedings. With respect to their request for damages, the court held

it barred by qualified immunity. The Ellises now ask us to reverse both these

rulings.

      Before reaching the merits of those rulings, though, we pause to address a

jurisdictional matter. The defendants argue that the Ellises’ appeal to this court

was untimely. And it’s true that the Ellises, acting pro se, mistakenly filed an

“entry of appearance” with our court rather than a timely “notice of appeal.” But

the document identified the parties to the appeal, the case number, and the district

judge and, under these circumstances, it served as the “functional equivalent” of a

notice of appeal permissible under our precedents. See Smith v. Barry, 502 U.S.
244, 248-49 (1992); cf. Johnson v. Spencer, 25 F.3d 1057 (10th Cir. 1994)

(unpublished table decision).




                                        -2-
      Even so, we don’t see how we might reverse. The Ellises first challenge

the district court’s abstention under Younger on the ground that no state

proceedings were ongoing at the time they filed this § 1983 action. After all, they

note, they filed their federal suit after Utah dismissed one state court action and

just before it started another. But be this as it may, the Supreme Court has held

that Younger abstention remains appropriate so long as a pending state court

proceeding exists before the federal district court begins its own “proceedings of

substance on the merits.” Hicks v. Miranda, 422 U.S. 332, 349 (1975). And it is

beyond dispute that condition is satisfied here: Utah instituted its latest suit just

days after the Ellises filed their federal suit and long before any proceedings on

the merits commenced in federal court on the Ellises’ claims. The Ellises cursory

argument that Utah has no important state interest in their son’s health is

similarly unavailing. Our court has repeatedly found that states have a

compelling interest in the welfare of children within their borders. See, e.g., PJ

ex rel. Jensen v. Wagner, 603 F.3d 1182, 1198 (10th Cir. 2010).

      Alternatively, the Ellises ask us to overrule the district court’s qualified

immunity ruling on their damages claim. But beyond conclusory statements, their

briefs offer us no grounds for doing so. They fail to engage with the district

court’s careful analysis or the legal authority it cited, and without that much we

decline to reverse. See Brown v. Zavaras, 63 F.3d 967, 972 (10th Cir. 1995)




                                          -3-
(“[E]ven pro se litigants must do more than make mere conclusory statements

regarding constitutional claims.”).

      The defendants’ motion to seal is granted and the district court’s order is

affirmed.

                                              ENTERED FOR THE COURT



                                              Neil M. Gorsuch
                                              Circuit Judge




                                        -4-